Citation Nr: 0531415	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a personality 
disorder with avoidant passive aggressive features.

3.  Entitlement to service connection for alcohol abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1984 
to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) that denied the veteran's claims noted 
above.  The veteran perfected an appeal as to that decision.  

In the substantive appeal filed in March 2004, it appears 
that the veteran may be asserting a claim of entitlement to 
service connection for a neck disorder.  As such, the RO 
should contact the veteran and ask him to clarify his 
intentions with regard to this possible claim.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for alcohol abuse are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

In May 2003, the veteran filed a claim that was construed as 
entitlement to service connection for a personality disorder 
with avoidant passive aggressive features.  In March 2004, he 
perfected an appeal of the denial of that claim.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
personality disorder with avoidant passive aggressive 
features is denied as a matter of law.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) and 
cases cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issues before the Board that are not 
being remanded are legal ones as there is no dispute as to 
the essential facts required to resolve the matters.  The 
outcome of this aspect of the appeal is governed by the 
interpretation and application of the law and regulations 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  Accordingly, the notice 
and duty to assist provisions of the VCAA are inapplicable 
and no further development under the VCAA is required.  

Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.


Analysis

In May 2003, the veteran filed a claim that was construed as 
entitlement to service connection for a personality disorder 
with avoidant passive aggressive features.  In March 2004, he 
perfected an appeal of the denial of that claim.  

As noted above, personality disorders are not considered to 
be disabilities for the purposes of service connection.  
Thus, the Board finds that the law, as written by Congress 
and implemented by VA regulation, has been correctly applied 
by the RO in this case.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

As VA does not have any discretion as to whether a claim of 
entitlement to service connection for a personality disorder 
may be granted, the veteran has failed to state a claim upon 
which relief may be granted, and the claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for a personality disorder 
with avoidant passive aggressive features is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

In essence, the veteran alleges that he has a current 
psychiatric disorder that is related to psychiatric symptoms 
that were first manifest on active duty, and mistakenly 
characterized as a personality disorder.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005). 

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  Notwithstanding, there can be service connection for 
compensation purposes for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  However, a veteran can only recover if 
able to "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Allen, 237 F.3d at 
1381.  Such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Ibid.

In the present case, the veteran's service medical records 
document the referral of the veteran for psychiatric 
evaluation in March 1989 with a provisional diagnosis of 
possible adjustment disorder/personality disorder.  It was 
noted that the veteran was preoccupied with his personal 
problems to the point of being a safety hazard around 
dangerous equipment or explosives.  Following examination, 
the impression was alcohol abuse by history in partial 
remission, and mixed personality disorder with avoidant 
dependent passive aggressive features.  The veteran was 
recommended for separation from service on that basis.  The 
veteran has presented evidence of a current diagnosis of 
schizophrenia, disorganized type.  There is, however, no 
etiology opinion as to this disorder.  Further, there is 
evidence in the claims file that the veteran seeks treatment 
for alcohol abuse through Alcoholics Anonymous.  There is, 
however, no etiology opinion as to that disorder, 
specifically in terms of whether it could be attributed to 
the psychiatric disability for which the veteran seeks 
service connection.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

In sum, under the circumstances of this case, the Board finds 
that an examination is necessary to determine whether the 
veteran's current psychiatric disorder can be associated with 
service.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO via the AMC.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  After obtaining any additional 
evidence identified by the veteran and 
associating that additional evidence with 
the file, the RO/AMC should schedule the 
veteran for a psychiatric examination to 
determine the nature, onset date and 
etiology of any acquired psychiatric 
disorder, to include schizophrenia, as 
well as the nature and etiology of any 
alcohol abuse disorder found.  The claims 
file should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination, and the examiner should be 
asked to note in the examination report 
whether he or she conducted the requested 
review of the file.  All necessary tests 
and studies should be conducted.  

In scheduling the veteran for this 
examination, the RO/AMC should notify 
him, in a letter that should be made part 
of the record, that he has the obligation 
to report for any scheduled VA 
examination(s) and that a failure to do 
so without good cause may adversely 
affect the outcome of his claims of 
entitlement to service connection.  
38 C.F.R. § 3.655 (2005).

The examiner should be asked to offer an 
opinion as to whether it is at least as 
likely as not (defined as at least 50 
percent probability) that the onset of 
any current acquired psychiatric disorder 
is attributable to the veteran's period 
of military service.  

If it is opined by the examiner that it 
is at least as likely as not (defined as 
at least 50 percent probability) that the 
onset of any current acquired psychiatric 
disorder is attributable to the veteran's 
period of military service, the examiner 
should provide an opinion as to whether 
"there is clear medical evidence 
establishing that the alcohol . . . abuse 
disability is indeed caused by" the 
veteran's current acquired psychiatric 
disorder attributed to service, and not 
due to willful wrongdoing on the part of 
the veteran.

The RO/AMC should ask the examiner to 
provide a complete rationale for all 
opinions expressed.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  In particular, the 
RO/AMC should review the requested 
examination report and required medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand.  If it is not, 
the RO/AMC should implement the necessary 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

After ensuring that all the requested 
development has been fully accomplished, 
the RO/AMC should re-adjudicate the claims 
of entitlement to service connection for 
an acquired psychiatric disorder and 
entitlement to service connection for 
alcohol abuse.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO/AMC should issue a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken on the claims for benefits 
on appeal, to include a summary of the 
evidence reviewed and the applicable law 
and regulations pertinent to these 
matters.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The purpose of this REMAND is to comply with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


